U.S. Bankruptcy Court, Washington Western LIVE Database                                                                                                                                                                                                                                                     https://wawb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?862285119749288-...


         MIME-Version:1.0
         From:ecfwebmaster@wawb.uscourts.gov
         To:ecfwebmaster
         Bcc: BJacques@perkinscoie.com, docketsea@perkinscoie.com, VBarei@perkinscoie.com, john-kaplan-2112@ecf.pacerpro.com, BT@JMBM.com, Jay.Hurst@oag.texas.gov, Sandra.lonon@foster.com, litdocket@foster.com, TGeher@JMBM.com, WA18@ecfcbis.com, cgw@seanet.com, admin@jekiii.com, adsmith@perkinscoie.com, ajames@johnlonglaw.com, apage@thegardnerfirm.com, bankruptcyecf@klgates.com, brian.peterson@klgates.com, chauser@olylaw.com, cbalestreri@olylaw.com, r49344@notify.bestcase.com, c
         Do not notice for BK case:

         Message-Id:<33243709@wawb.uscourts.gov>
         Subject:Northwest Territorial Mint LLC 16-11767-CMA Ch 11              Certificate of Readiness

         Content-Type: text/html

         ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free copy and 30-page limit do not apply.

         U.S. Bankruptcy Court Western District of Washington

         Do not reply to this email. If you have questions, contact the Clerk's Office.

         Notice of Electronic Filing

         The following transaction was received from Fortmann, Janet entered on 3/25/2020 at 7:10 AM PDT and filed on 3/25/2020
         Case Name: Northwest Territorial Mint LLC
         Case Number: 16-11767-CMA
         Docket Text: Certificate of Readiness Transmitted to District Court. All transcripts ordered by the parties are on file with the USBC. The record of appeal is ready for the purposes of this appeal. Case Number: 20-00079MJP BK Internal Appeal Number 20-S001 (Related document(s)[2184] Notice of Appeal and Statement of Election, [2186] Notice of Appeal and Statement of Election). Check Status of Appeal by 9/21/2020. (JCF)
         Document Number: 2244

         The above document(s) are associated with this transaction:


         16-11767-CMA Notice will be electronically mailed to:

         Donald A Bailey on behalf of Other Prof. Bill Attala
         donald.bailey@shaferbailey.com

         Elizabeth Berke-Dreyfuss on behalf of Interested Party Steven K. Fox
         edreyfuss@wendel.com, pjoakimson@wendel.com

         Thomas N. Bucknell on behalf of Plaintiff Medallic Art Company LLC
         tbucknell@bsss-law.com, cpercy@bsss-law.com

         Diana K Carey on behalf of Creditor Karr Tuttle Campbell PS
         dcarey@karrtuttle.com, mhernandez@karrtuttle.com;mmunhall@karrtuttle.com;jsmith@karrtuttle.com

         Lawrence R Cock on behalf of Creditor Brittany Konkel
         lrc@corrcronin.com, ikinyon@corrcronin.com

         Katie J Comstock on behalf of Creditor Kent Business Campus Associates, LLC
         katie@levy-law.com, melissa@levy-law.com;sechastain@levy-law.com

         Sarah H Deutsch on behalf of Creditor Cohen Asset Management, Inc.
         skd@tblaw.com, kperalta@tblaw.com

         Kathryn A Ellis
         kae@seanet.com, WA18@ecfcbis.com;cgw@seanet.com

         Micheline N Fairbank on behalf of Creditor State of Nevada
         mfairbank@ag.nv.gov, dwright@ag.nv.gov

         Paul E Fogarty on behalf of Special Request Mark Thomas Calvert
         pfogarty@fogartylawgroup.com, kmathews@fogartylawgroup.com

         C James Frush on behalf of Special Request Medallic Art Company, LLC
         jfrush@corrcronin.com, sdamon@corrcronin.com

         Michael J Gearin on behalf of Counter-Claimant Mark Calvert, Ch. 11 Trustee
         michael.gearin@klgates.com, bankruptcyecf@klgates.com

         Thomas M Geher on behalf of Creditor Cohen Asset Management, Inc.
         TGeher@JMBM.com, BT@JMBM.com

         Michael E Gossler on behalf of Creditor Cohen Asset Management, Inc.
         mgossler@mpba.com, eservice@mpba.com;lhanlon@mpba.com

         Joseph A Hamell on behalf of Creditor Cohen Asset Management, Inc.
         jhamell@mpba.com, lpreskitt@mpba.com,eservice@mpba.com

         Jay W. Hurst on behalf of Creditor Texas Comptroller of Public Accounts
         Jay.Hurst@oag.texas.gov, sherri.simpson@oag.texas.gov

         Richard J Hyatt on behalf of Special Request Pan American Silver Corp.
         hyatt@ryanlaw.com, blanchard@ryanlaw.com

         Dillon E Jackson on behalf of Creditor Paula Pehl
         djlawpllc@gmail.com, Sandra.lonon@foster.com,litdocket@foster.com

         Gregory J Jalbert on behalf of Interested Party Courtesy NEF
         gregoryjalbert@gmail.com, r43861@notify.bestcase.com

         John S Kaplan on behalf of Creditor Kinross Gold USA, Inc.
         jkaplan@perkinscoie.com, BJacques@perkinscoie.com;docketsea@perkinscoie.com;VBarei@perkinscoie.com;john-kaplan-2112@ecf.pacerpro.com

         Michelle Carmody Kaplan on behalf of Interested Party American Numismatic Association
         michelle@kaplanlawpllc.com, jbolen@kaplanlawpllc.com

         John E Kennedy on behalf of Interested Party American Numismatic Association
         jkennedy@jekiii.com, admin@jekiii.com

         John R Knapp, Jr on behalf of Special Request Official Unsecured Creditors Committee
         john.knapp@millernash.com, edgar.rosales@millernash.com;dona.purdy@millernash.com

         Bruce W. Leaverton on behalf of Special Request The Kavli Foundation
         bleaverton@karrtuttle.com, mhernandez@karrtuttle.com;mmunhall@karrtuttle.com

         Damien A Lee on behalf of Creditor EEOC
         damien.lee@eeoc.gov

         Lance L Lee on behalf of Interested Party Courtesy NEF
         ecf@lancelee.com

         Jack M Lovejoy on behalf of Plaintiff Brittany Konkel
         jlovejoy@corrcronin.com, jlovejoy@cablelang.com

         Christopher A Lybeck on behalf of Special Request William Requa
         chrislybeck.law@gmail.com, chrislybeck@gmail.com

         William F Malaier, Jr on behalf of Special Request Amal Abdelrazik
         wmalaier@omwlaw.com, rwynn@omwlaw.com

         Christopher J. Marston on behalf of Creditor Robert A. Austin Family Living Trust
         cmarston@dpearson.com, kbates@dpearson.com

         Brett C Masch on behalf of Creditor Arne Achtner
         ecf@johnlonglaw.com, ajames@johnlonglaw.com

         M Vance E McCrary on behalf of Plaintiff Brittany Konkel
         vmccrary@thegardnerfirm.com

         Bruce K Medeiros on behalf of Creditor CardConnect, LLC
         bmedeiros@dbm-law.net, sabrahamson@dbm-law.net;cnickerl@dbm-law.net

         Stuart J Miller on behalf of Plaintiff Brittany Konkel
         sjm@lankmill.com, jon@lankmill.com

         Robert D Mitchell on behalf of Creditor Cohen Asset Management, Inc.
         rdm@tblaw.com, kperalta@tblaw.com

         Zachary Mosner on behalf of Special Request Washington State Tax Agencies
         bcumosner@atg.wa.gov

         David C Neu on behalf of Plaintiff Mark Calvert
         david.neu@klgates.com, bankruptcyecf@klgates.com

         Mark D Northrup on behalf of Special Request Official Unsecured Creditors Committee
         mark.northrup@millernash.com, dona.purdy@millernash.com

         Daniel P Nubel on behalf of Interested Party State of Nevada, Department of Conservation and Natural Resources, Division of Environmental Protection
         dnubel@ag.nv.gov, sconnell@ag.nv.gov

         Mary E Olsen on behalf of Creditor Brittany Konkel
         molsen@thegardnerfirm.com, apage@thegardnerfirm.com

         Andrea D Orth on behalf of Plaintiff Medallic Art Company LLC
         aorth@bsss-law.com

         Brian T Peterson on behalf of Defendant Mark Calvert, Ch. 11 Trustee
         brian.peterson@klgates.com, bankruptcyecf@klgates.com

         David A Petteys on behalf of Creditor Donald M Wright
         david@stollpetteys.com, info@stollpetteys.com

         Danial D Pharris on behalf of Special Request G. Ra. Co. Awards Manufacturing, LP
         pharris@lasher.com, ullom@lasher.com;luksetich@lasher.com

         Ragan L Powers on behalf of Special Request Ross Hansen
         raganpowers@dwt.com, seadocket@dwt.com;naraneves@dwt.com;sherriparsons@dwt.com

         Seth A Rosenberg on behalf of Creditor Scott Barnett
         seth@rosenberglawgroup.net

         Edwin K Sato on behalf of Counter Defendant Medallic Art Company LLC
         esato@bsss-law.com, cpercy@bsss-law.com

         Joseph E Shickich, Jr on behalf of Interested Party Boy Scouts of America
         jshickich@foxrothschild.com, vmagda@foxrothschild.com

         Norman K. Short on behalf of Creditor Janet M Grice
         norm@gsjoneslaw.com, karie@gsjoneslaw.com

         Alan D Smith on behalf of Creditor Robert and Connie Hoff
         adsmith@perkinscoie.com, docketsea@perkinscoie.com;VBarei@perkinscoie.com;al-smith-9439@ecf.pacerpro.com

         David C. Smith on behalf of Interested Party Michael Parish
         ecf@davidsmithlaw.com, david.ecf@davidsmithlaw.com;r58519@notify.bestcase.com

         Martin L. Smith on behalf of Interested Party Courtesy NEF
         martin.l.smith@usdoj.gov, Young-Mi.Petteys@usdoj.gov;Tara.Maurer@usdoj.gov;Martha.A.VanDraanen@usdoj.gov

         Jonathan A Sprouffske on behalf of Creditor Matthew Zehr
         jsprouffske@olylaw.com, chauser@olylaw.com;cbalestreri@olylaw.com;r49344@notify.bestcase.com

         John A Sterbick on behalf of Creditor Jay R Liner
         jsterbick@sterbick.com, loreleiw@sterbick.com;rayo@sterbick.com;r43467@notify.bestcase.com

         Marc S. Stern on behalf of Defendant ARM Industries LLC
         office@hutzbah.com, tanya@hutzbah.com;marc@hutzbah.com

         Texas Comptroller of Public Accounts
         kara.siewert@cpa.texas.gov

         United States Trustee
         USTPRegion18.SE.ECF@usdoj.gov

         Jesse Valdez on behalf of Special Request Barney Loucks Irrevocable Trust
         jesse@valdezlehman.com, erica@valdezlehman.com

         Sarah Weaver on behalf of Special Request Harris County
         sarah.weaver@weaverlaw.net

         Quentin Wildsmith on behalf of Creditor Jon W. Simpson
         wildsmith@lasher.com, knudsen@lasher.com

         Christopher M Wyant on behalf of Defendant Mark Calvert, Ch. 11 Trustee
         chris.wyant@klgates.com, rhonda.hinman@klgates.com

         Miles A Yanick on behalf of Interested Party Steven K. Fox
         myanick@sbwllp.com, eservice@sbwllp.com

         Christopher Young on behalf of Interested Party Courtesy NEF
         cyoung@cairncross.com, clyoung3@uw.edu;cyoung@ecf.courtdrive.com;TNguyen@ecf.courtdrive.com;kcoselman@cairncross.com;pdurland@cairncross.com

         James B Zack on behalf of Creditor Gatewood-California, LLC
         zackj@lanepowell.com, norbya@lanepowell.com;Docketing-SEA@lanepowell.com;stevensk@lanepowell.com

         16-11767-CMA Notice will not be electronically mailed to:

         Hiro Ababon
         3521 Lone Tree St SW
         Los Lunas, NM 87031

         Dawn Acerro
         438 Vista Dorado Lane
         Oak Park, CA 91377

         Scott Ainsworth
         288 tradwinds Trail
         Green Bay, WI 54313

         Scott Ainsworth
         2880 Tradwinds Trail
         Green Bay, WI 54313

         Theodore R Allen
         1234 Verde Pines Court
         Ocoee, FL 34761

         Arnold and Mabel Beckaman Foundation
         c/o Anne Hultgren
         100 Academy
         Irvine, CA 92617

         Artefact Innovations Ltd.
         ,

         Adrienne Atwell
         700 E. Hildebrand
         Apartment 1104
         San Antonio, TX 78212

         Lorraine Barrick
         ,

         Lorraine Barrick
         Lorraine Barrick LLC




                                                 Case 16-11767-CMA                                                                                                               Doc 2245                                                           Filed 03/25/20                                                                               Ent. 03/25/20 07:47:43                                                                                                        Pg. 1 of 3
1 of 3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3/25/2020, 7:15 AM
U.S. Bankruptcy Court, Washington Western LIVE Database                                                                          https://wawb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?862285119749288-...

         ,

         Melvin Bell
         165 Parsonage Rd
         Colfax, LA 71417

         Melvin J Bell
         165 Parsonage Rd
         Colfax, LA 71417-6075

         Peter Berger
         ,

         Peter Berger
         227 Deerfield Rd
         Elmer, NJ 08318

         James Buck
         1102 Blevins Abbott Rd
         Violet HIll, AR 72584-7518

         Norma Buck
         4226 Easy K Rd
         Franklin, AR 72536

         Daniel J Bussel on behalf of Trustee Mark Thomas Calvert
         KTBS Law LLP
         1999 Avenue of The Stars 39th Fl
         Los Angels, CA 90067

         Mark Thomas Calvert
         Cascade Capital Group LLC
         1501 4th Ave #2840
         Seattle, WA 98101

         Betty Carey
         ,

         Cascade Capital Group LLC
         1501 Fourth Ave #2840
         Seattle, WA 98101

         Cascade Capital Group LLC
         K&L Gates LLP
         925 Fourth Ave #2900
         Seattle, WA 98104-1158

         Lucy Clifthorne
         Vandeberg Johnson & Gandara, LLP
         1201 Pacific Ave., Ste. 1900
         Tacoma, WA 98402

         Courtesy NEF
         ,

         James Dart
         Shoemaker & Dart, PS, Inc
         1944 Pacific Avenue
         #307
         Tacoma, wa 98402

         Douglas L Davidson
         516 E Golden Bell Rd
         Saint David, AZ 85630

         Douglas L Davidson
         516 E Golden Bell Rd
         Saint David, AZ 85630

         Robert Difatta
         1107 Home St
         St Charles, IL 60174-3729

         Robert Difatta
         1107 Horne St
         St Charles, IL 60174

         David Dougherty
         3846 Old Milton Hwy
         Walla Walla, WA 99362

         David Dougherty
         3846 Old Milton Rd
         Walla Walla, WA 99362

         John Eisenmann
         258 N 2nd St
         Decatur, IN 46733

         John Eisenmann
         258 N 2nd St
         Decatur, IN 46733

         Bruce Ellis
         c/o William Campbell Esq
         805 N Brown St
         Mt Pleasant, MI 48858

         Diane Erdmann
         DBS Law
         155 NE 100th St.
         Suite 205
         Seattle, WA 98125

         Ralph Fair
         6186 Michaels Drive
         Courtenay, BC V9J 1P4

         Kenneth J Fisher
         ,

         Dennis L Gehman
         3193 Sycamore Rd
         Royston, GA 30662

         Glenn B Grayman
         6511 Western Run Dr
         Baltimore, MD 21215

         Glenn B Grayman
         6511 Western Run Dr
         Baltimore, MD 21215

         William Hanson
         PO Box 64655
         Univeristy Place, WA 98464-0655

         William L Hanson
         ,

         William L Hanson
         PO Box 64655
         Univerisity Place, WA 98464

         Jodie Hirtler
         136 Big Creek Lane
         Murphy, NC 28906

         Jodie Hirtler
         136 Big Creek Ln
         Murphy, NC 28906

         Amanda Hull
         ,

         Amanda Hull
         PO Box 127
         Emmingrant, MT 59027

         Andres Jacob
         3840 N Damen Ave #2
         Chicago, IL 60618

         James G Murphy Inc
         ,

         K&L Gates LLP on behalf of Trustee Mark Thomas Calvert
         925 4th Ave Ste 2900
         Seattle, WA 98104-1158

         Sharon Keeler
         ,

         Lawrence Kotler
         Duane Morris LLP
         30 South 17th Street
         Philadelphia, PA 19103

         Igor Lachter
         14-17 Lucena Dr
         Fair Lawn, NJ 07410

         Igor Lachter
         14-17 Lucena Dr
         Fair Lawn, NJ 07410

         Allen Larson
         114 Elm St
         Grandview, WA 98930

         Allen Lichtenstein on behalf of Defendant Diane Erdman
         3315 Russell Road, No. 222
         Las Vegas, NV 89120

         David J Lord, Jr
         1651 Bird Point Dr
         Cotopaxi, CO 81223

         David J Lord, Jr
         1651 Bird Point Dr
         Cotopaxi, CO 81223

         Randall Lovelace
         5021 W AR 58 Hwy
         Melbourne, AR 72556

         E James Lunt
         2537 E Edgewood Ave
         Mesa, AZ 85204

         Jeff Manke
         ,

         Jeff Manke
         24917 13th Place S
         Des Moines, WA 98198

         Nir Maoz on behalf of Trustee Mark Thomas Calvert
         KTBS Law LLP
         1999 Avenue of the Stars 39th Fl
         Los Angeles, CA 90067

         Kenneth Lane Marmion
         5416 65th Ave SE
         Olympia, WA 98513

         Marten Law
         1191 Second Ave
         Suite 2200
         Seattle, WA 98101

         Luc J R Martini
         ,

         Brandan Mathus
         211 W Garfield Ave
         Bartonville, IL 61607

         Jeffrey Mark McMeel
         900 Jefferson St
         Olympia, WA 98501

         Jeffrey Mark McMeel
         c/o 900 Jefferson St SE
         Olympia, WA 98501

         Brian Mehlbrech
         10669 Mohave Court
         Moreno Valley, CA 92557

         Eloise P Melillo
         16 Wanamaker Avenue
         Mahwah, NJ 07430

         Kenneth Millen
         ,

         Miller Nash Graham & Dunn LLP on behalf of Special Request Official Unsecured Creditors Committee
         2801 Alaskan Way #300
         Seattle, WA 98121-1128

         Northwest Territorial Mint LLC
         Po Box 2148
         Auburn, WA 98071-2148

         Official Unsecured Creditors Committee
         c/o Geoffrey Groshong
         Miller Nash Graham & Dunn LLP
         2801 Alaskan Way
         Suite 300
         Seattle, WA 98121

         Bradley Robert Paris




                                              Case 16-11767-CMA                                              Doc 2245   Filed 03/25/20   Ent. 03/25/20 07:47:43          Pg. 2 of 3
2 of 3                                                                                                                                                                             3/25/2020, 7:15 AM
U.S. Bankruptcy Court, Washington Western LIVE Database                                    https://wawb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?862285119749288-...

         298 W Brooklyn Ave
         Ponbiac, MI 48340

         Thomas E Patterson on behalf of Trustee Mark Thomas Calvert
         KTBS Law LLP
         1999 Ave of the Stars 39th Fl
         Los Angeles, CA 90067

         Paula Pehl
         813 Barnhart St
         Raymond, WA 98577

         Colleen Radtke
         W13853 Country Road CC
         Coloma, WI 54930

         Robert L Reid
         ,

         Robert L Reid
         1416 Hayes St
         Aberdeen, WA 98520

         Frank Roberto
         166 Berkshire Rd
         Merrick, NY 11566

         Frank Roberto
         1666 Bershire Rd
         Merrick, NY 11566

         Frank J Robertson
         c/o VJ LAW FIRM PLLC
         22525 SE 64th place
         SUite 249
         Issaquah, WA 98027

         Eva Rosman
         c/o Marc S. Stern
         1825 NW 65th Street
         SEATTLE, WA 98117

         Larry Rowe
         2418 county Rd 220
         Durango, CO 81303

         Larry F Rowe
         2418 Country Rd 220
         Durango, CO 81303

         Neil Sawyer
         4616 145th St. Ct E.
         Tacoma, WA 98466

         Jack Simmons
         42410 264th Ave SE
         Seattle, WA 98022

         Bryan De Verneuil Smith
         ,

         George Solomon
         720 Promontory Point Ln
         Foster City, CA 94404

         David L Sorensen
         10 Clover Lane
         Pasco, WA 99301

         David L Sorensen
         10 Clover Ln
         Pasco, WA 99301

         Matthew Staley
         620 So I St
         Tacoma, WA 98405

         Matthew Staley
         620 South I St
         Tacoma, WA 98405

         Tim Tait
         155 Hillcrest Rd
         Mahnton, PA 19540

         Tim Tait
         155 Hillcrest Rd
         Mohnton, PA 19540

         Texas Comptroller of Public Accounts
         c/o Office of Attorney General
         PO Box 12548
         Austin, TX 78711-2548

         The Tracy Law Group PLLC
         720 Olive Way Ste 1000
         Seattle, WA 98101

         James C Thoman on behalf of Special Request Ira Green, Inc.
         Hodgson Russ LLP
         140 Pearl Street Suite 100
         Buffalo, NY 14202

         Lee H Thorsell
         Bend, OR 97702

         Lee H Thorsell
         23450 Butterfield Trail
         Bend, OR 97702-9614

         Michael J Treanor
         100 Golf Club Crossover
         Crossville, TN 38517

         Chris A. Trivelas
         P.O. Box 725
         North Bend, Wa 98045

         Joy Trushenski
         ,

         Joy R Trushenski
         4158 Stampede Dr
         Carson City, NV 89701-1957

         United States Golf Association
         ,

         Eric A Watts
         11365 N Forest Grove Rd
         Mooreseville, IN 46158

         Eric A Watts
         11365 N Forest Grove Rd
         Mooresville, IN 46158

         Julie Williams
         819 Blazingwood Dr
         Greensboro, NC 27406

         Nicholas Williams
         ,

         Diane Wong
         78990 Bayside Ct
         Bermuda Dunes, CA 92203

         Randy Wong
         78990 Bayside Ct
         Bermuda Dunes, CA 92203

         Grace Yow
         16483 N 165th Ave
         Surpise, AZ 85388

         Grace Yow
         16483 N 165th Ave
         Surprise, AZ 85388




                                                Case 16-11767-CMA      Doc 2245   Filed 03/25/20   Ent. 03/25/20 07:47:43          Pg. 3 of 3
3 of 3                                                                                                                                       3/25/2020, 7:15 AM
